           Case 1:20-cv-02955-GHW Document 43 Filed 12/28/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 12/28/2020
 ------------------------------------------------------------- X
                                                               :
 STATE OF NEW YORK ex rel. TZAC, INC.,                         :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :            1:20-cv-02955-GHW
                              -against-                        :
                                                               :   REQUEST FOR BRIEFING FROM
 NEW ISRAEL FUND,                                              :     THE STATE OF NEW YORK
                                                               :
                                            Defendant.         :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Plaintiff commenced this qui tam action in New York Supreme Court on August 15, 2019,

alleging that Defendant violated the New York State False Claims Act (the “NYFCA”). Dkt. No. 1-

2. On August 25, 2020, Defendant moved to dismiss Plaintiff’s amended complaint. Dkt. No. 36.

In Defendant’s motion papers, it argues, inter alia, that Plaintiff’s claim is prohibited under the

NYFCA’s public disclosure bar because the allegations in the amended complaint were disclosed on

various websites. Dkt. No. 37 at 7–9. Plaintiff opposed the motion on September 14, 2020, and

Defendant replied on September 21, 2020. Dkt. Nos. 39–40.

         “[B]ecause ‘[t]he NYFCA follows the federal False Claims Act,’ New York courts ‘look

toward federal law when interpreting the New York act.’” Dhaliwal v. Salix Pharms., Ltd., 752 F.

App’x 99, 100 (2d Cir. 2019) (alteration in original) (quoting State ex rel. Seiden v. Utica First Ins. Co.,

943 N.Y.S.2d 36, 39 (1st Dep’t 2012)). Both the state and federal False Claims Acts bar actions

where the same allegations alleged by the plaintiff have been publicly disclosed by the “news media.”

However, the text of the NYFCA differs from the text of the federal statute in a manner potentially

significant to the resolution of Defendant’s motion. In 2010, the NYFCA was amended to clarify
         Case 1:20-cv-02955-GHW Document 43 Filed 12/28/20 Page 2 of 2



that information is not considered publicly disclosed by the news media merely by virtue of being

“posted on the internet or on a computer network,” whereas the federal statute is silent on the

subject. Compare N.Y. State Fin. Law § 190(b)(iii), with 31 U.S.C.A. § 3730 (e)(4)(A)(iii).

        Unsurprisingly, the parties have presented conflicting views of how much weight the Court

should give to this textual difference between the state and federal statutes. Plaintiff argues that by

amending the statute, the state legislature intended the language of the NYFCA’s public disclosure

bar to be stronger than its federal counterpart and that a “company’s website is not news media,

except when the company is itself a news organization.” Dkt. No. 39 at 5. In contrast, Defendant

argues that the amendment has little effect and certain websites can fall within either statute’s public

disclosure bar, even if not a “traditional news outlet.” See Dkt. No. 37 at 7–9; Dkt. No. 40. at 2.

        The Court’s adoption of either party’s position would have a notable impact on the ability of

relators to bring claims under the NYFCA, and there is limited guidance on which party has a

correct understanding of the state legislature’s intent as to the “news media” provision of the public

disclosure bar. The Court expects that the State of New York has an interest in this particular issue.

Therefore, the Court requests that the Office of the Attorney General provide the Court with the

State of New York’s position on the impact of the textual difference between the state and federal

statutes, by no later than January 11, 2021. That information will be useful for the Court in

evaluating Defendant’s motion to dismiss.

Dated: December 28, 2020
                                                        __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
